internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp - plr-133896-01 date date legend parent taxpayer date a date b date c date d date e date f a b tax professionals plr-133896-01 this letter responds to your authorized representative’s letter dated date requesting on behalf of taxpayer an extension of time under sec_301_9100-1 through of the procedure and administration regulations to file an election taxpayer is requesting an extension to file an election the election under sec_1_337_d_-5t b and c to be subject_to the rules of sec_1374 of the internal_revenue_code with respect to assets it received from parent a c_corporation the material information is summarized below parent is the common parent of an affiliated_group_of_corporations filing a consolidated_return taxpayer was formed by parent as a real_estate_investment_trust reit on date a on date b parent transferred real_property associated with its operating business to taxpayer in a transaction in which the basis of the assets received was determined by reference to parent’s basis in the assets the property transferred had a basis of approximately a and there was net_unrealized_built-in_gain in the assets taxpayer is a calendar_year taxpayer that uses the accrual_method of accounting an election to be taxed as a reit was filed with taxpayer’s first federal_income_tax return for the calendar_year ending on date c taxpayer is owned by parent through intervening companies and by over b other investors the transfer of assets from parent to taxpayer was disclosed on parent’s consolidated federal_income_tax return for the fiscal_year ending on date d and on taxpayer’s federal_income_tax return for the year ending on date c taxpayer has at all times complied with accounting procedures similar to those required under sec_1374 on date the irs and treasury issued temporary regulations under sec_337 these regulations provide a special rule in sec_1_337_d_-5t b and c that allows a ric or reit to make a retroactive election to apply the rules of sec_1374 with respect to assets formerly held by a c_corporation in lieu of recognizing the built-in_gain with respect to these assets on the last day of its last c_corporation taxable_year in cases where the first taxable_year in which the assets of the c_corporation become assets of the ric or reit ends after date but before date the plr-133896-01 election is made by attaching the statement described in sec_1_337_d_-5t b with the first federal_income_tax return filed by the ric or reit after date taxpayer’s first return filed after date was filed in september of on date e but for various reasons did not contain a sec_1374 election the fact that taxpayer had not properly made a sec_1374 election with this return was discovered in date f which is after date e under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making regulatory elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the time for filing the election is fixed by the regulations ie sec_1_337_d_-5t c therefore the commissioner has discretionary authority under sec_301_9100-1 to grant an extension of time for taxpayer to file the election provided taxpayer shows it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government information affidavits and representations submitted by taxpayer and tax professionals explain the circumstances that resulted in the failure to timely file a valid election the information establishes that taxpayer reasonably relied on a qualified_tax professional who failed to make or advise taxpayer to make the election the request for relief was filed before the failure to make the election was discovered by the internal_revenue_service and that the interests of the government will not be prejudiced if relief is granted see sec_301_9100-3 and v based on the facts information and affidavits submitted and the representations made we conclude that taxpayer had shown it acted reasonably and in good_faith the requirements of sec_301_9100-1 and sec_301_9100-3 are satisfied and granting relief will not prejudice the interests of the government accordingly an extension of time is granted under sec_301_9100-1 until days from the date on this letter for taxpayer to file the election by amending its return for the year ending date by attaching thereto the statement described in sec_1 d - 5t b a copy of this letter should be attached to the election plr-133896-01 the above extension of time is conditioned on the filing within days of the date on this letter of all returns and amended returns if any necessary to report the transaction in accordance with the election and the taxpayers’ parent’s consolidated group’s and taxpayer’s tax_liability if any being not lower in the aggregate for all years to which the election applies than it would have been if the election had been timely made taking into account the time_value_of_money no opinion is expressed as to the taxpayers’ tax_liability for the years involved a determination thereof will be made by the applicable director’s office upon audit of the federal_income_tax returns involved further no opinion is expressed as to the federal_income_tax effect if any if it is determined that the taxpayers’ tax_liability is lower sec_301_9100-3 in addition we express no opinion as to the tax consequences of filing the election late under the provisions of any other section of the code and regulations or as to the tax treatment of any conditions existing at the time of or resulting from filing the election late that are not specifically set forth in the above ruling for purposes of granting relief under sec_301_9100-1 we relied on certain statements and representations made by the taxpayers however the director should verify all essential facts in addition notwithstanding that an extension is granted under sec_301_9100-1 to file the election penalties and interest that would otherwise be applicable if any continue to apply this letter is directed only to the taxpayer s who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file in this office a copy of this letter is being sent to taxpayer’s authorized representative sincerely yours ken cohen senior technician reviewer branch office of associate chief_counsel corporate
